17 N.Y.3d 898 (2011)
957 N.E.2d 1151
933 N.Y.S.2d 647
2011 NY Slip Op 87764
In the Matter of MICHAEL DIEDERICH, JR., Individually and on Behalf of ALL TAXPAYERS OF THE COUNTY OF ROCKLAND, Appellant, et al., Petitioner,
v.
CHRISTOPHER ST. LAWRENCE, Defendant, and
HOLLAND & KNIGHT, LLP, et al., Respondents.
Motion No: 2011-989.
Court of Appeals of New York.
Submitted August 22, 2011.
Decided October 25, 2011.
Motion for reconsideration of this Court's June 28, 2011 dismissal order denied [see 17 NY3d 782 (2011)]. Motion, insofar as it seeks leave to appeal from the Appellate Division order denying reargument or, in the alternative, leave to appeal to the Court of Appeals, dismissed upon the ground that such order does not finally determine the proceeding within the meaning of the Constitution; motion for leave to appeal otherwise denied.